Title: From George Washington to Patience Wright, 30 January 1785
From: Washington, George
To: Wright, Patience



Madam,
Mount Vernon Jany 30th 1785.

By what means it came to pass, I shall not undertake to devise; but the fact is, that your letter of the 8th of December 1783, never got to my hands until the 12th of the Same Month in the year following. This will account for my not having acknowledged the receipt of it sooner—and for not thanking you as I now do, before, for the many flattering expressions contained in it.
If the Bust which your Son has modelled of me should reach your hands, and afford your celebrated Genii any employment that can amuse Mrs Wright, it must be an honor done me. and if your inclination to return to this Country should overcome other considerations, you will, no doubt, meet a welcome reception

from your numerous friends: among whom, I should be proud to see a person so universally celebrated; & on whom, nature has bestowed such rare & uncommon gifts. I am—Madam Yr Most Obedt & very Hble Servant

Go: Washington

